DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Omori (US 2016/0293710), hereinafter Omori, in view of IDS reference Chen (US 2016/0322225), hereinafter Chen.

Regarding claim 1, Omori (refer to Figure 1) teaches method for manufacturing a compound semiconductor substrate comprising 
a step to form a SiC layer on a Si substrate (10, see para 23 describes that 10 may be “SiC layer is formed on the Si single crystal substrate”), 
a step to form an AlN layer (20; see para 35, first sentence discloses that 20 may be “constituted of MN” and para 3 discloses that MN denotes “aluminum nitride”; i.e. AlN ), and 
a step to form a first nitride semiconductor layer (31) containing Al (such as “AlxGa1-xN (0<x<1)” describe for 31 in para 39) on the AlN layer (20). 

a step to form a second nitride semiconductor layer (35) containing Al (such as “AlyGa1-yN (0<y<1)” describe for 35 in para 39) on the GaN layer (34). 

Omori does not teach that AlN layer is formed as a “first AlN layer” and “a second AlN layer” by a process which includes “a step to form a first AlN layer having a thickness of 12 nanometers or more and 100 nanometers or less on the SiC layer at 700 degrees Celsius or more and 1000 degrees Celsius or less”; and “a step to form a second AlN layer on the first AlN layer at a temperature higher than the temperature at which the first AlN layer was formed, the second AlN layer being in contact with the first AlN layer”, wherein “the first AlN layer is formed at a temperature of 800 degree Celsius or more and 900 degree Celsius or less in the step to form the first AlN layer”.  Chen (US 2016/0322225) teaches a similar method for manufacturing a compound semiconductor substrate (para 17), wherein an AlN layer may be formed by process steps of a step to form a first AlN layer (104’, see para 35 and Figure 7) having a thickness of 12 nanometers or more and 100 nanometers or less (para 35 describes 20-100 nm) on the substrate at 700 degrees Celsius or more and 1000 degrees Celsius or less (para 35 describes process temperature of 900-1000OC), and a step to form a second AlN layer (106’, see para 35 and Figure 7) on the first AlN layer (104’) at a temperature (para 35 describes process temperature of 1050-1200OC) higher than the temperature at which the first AlN layer was formed, the second AlN layer (106’) being in contact with (best seen in Figure 7 of Chen) the first AlN layer; and further that the 
Further, Omori does not teach “a step to separate the GaN layer into C-doped C-GaN layer and a C-undoped u-Gan layer which is formed on the C-GaN layer and in contact with the C-GaN layer by doping with C into a part of the GaN layer”. Linthicum teaches that when using a GaN material to form a channel layer and buffer layer of an HEMT, it is known in the art to have a step to separate the GaN layer into C-doped C-GaN layer and a C-undoped u-Gan layer which is formed on the C-GaN layer and in contact with the C-GaN layer by doping with C into a part of the GaN layer (para 103).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Omori to include “a step to separate the GaN layer into C-doped C-GaN layer and a C-undoped u-Gan layer which is formed on the C-GaN layer and in contact with the C-GaN layer by doping with C into a part of the GaN layer”.  The ordinary artisan would have been motivated to modify Omori for at least the purpose of designing devices where enhancing the standoff voltage is desired to increase the vertical and lateral breakdown voltage capability and/r reduce the 

Regarding claim 3, Omori (refer to Figure 1), as modified for claim 1 above in view of Chen, teaches the method for manufacturing a compound semiconductor substrate according to claim 1, wherein the second AlN layer (106’, see para 35 and Figure 7 of Chen, as modified for claim 1) is formed at a temperature of 1000 degrees Celsius or more and 1500 degrees Celsius or less (para 35 of Chen describes process temperature of 1050-1200OC), at the step to form the second AlN layer. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Omori to include the missing limitations outlined above. The ordinary artisan would have been motivated to modify Omori for at least the purpose of using a low temperature process that promotes a 3D growth mode of AlN (para 35 of Chen) to form an AlN layer that has a smooth topograph (para 35 of Chen), thus improving quality of deposition of the AlN layer.

Regarding claim 4, Omori (refer to Figure 1), as modified for claim 1 above in view of Chen, teaches the method for manufacturing a compound semiconductor substrate according to claim 1, wherein the second AlN layer (106’, see para 35 and Figure 7 of Chen, as modified for claim 1) is formed with a thickness of 50 nanometers or more and 1000 nanometers or less (50-200 nm is describes in para 35 of Chen), at the step to form the second AlN layer (para 35). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Omori 

Response to Arguments
Applicant’s arguments with respect to claim 1 as well as the Affidavit of 9/10/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record (i.e. a different combination of references is being used) for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892